       Case 5:19-cv-00071-FB Document 1 Filed 01/28/19 Page 1 of 14
                                                                                    FILED
                                                                                     JAN 2 8   2019
                                                                             CLERç
                       IN TIlE UNITED STATES DISTRICT COURT WESIERN                  u.

                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

GEVERS INVESTMENT, INC., a Texas
Corporation DIBIA STANLY'S ICE
HOUSE, and
JAMAL SHADOUII, an Individual,
                                                 ATI             j   1-1      ,           j        J
                                                                                                       ¶
                                                     CIVIL ACTION NO.
Plaintiffs,
                                                     COMPLAINT
        V.


UNITED STATES OF AMERICA,
Defendant.




       The Plaintiffs, GEVERS INVESTMENT, NC., a Texas Corporation d/b/a STANLY'S

ICE HOUSE, and JAMAL SHADOUH, an Individual, by and through their undersigned counsel

and hereby file this Complaint against the UNITED STATES OF AMERICA upon the grounds

set forth herein, and in support thereof, states as follows:


FACTUAL BACKGROUND

         1.     The Plaintiffs own and operate a small retail store in San Antonio, Texas, named

 Gevers Investment, Inc. dlb/a Stanly's Ice House (hereinafter "Stanly's"). The store, has been a

 neighborhood staple, and functions as a small groceiy store for local residents.

         2.      Located in Texas' 20th Congressional District, Stanly's serves a community where

 an estimated 47.0% of the local residents are below the poverty level and has approximately

 36,767 Supplemental Nutrition Assistance Program ("SNAP") benefit households that receive

 SNAP benefits. Of those participant households, approximately 65.4% have children under

 eighteen years of age (compared to only 32.4% of those households who do not receive SNAP

 benefits). The vast majority of this population are participants in the Supplemental Nutrition



                                              Page   1   of 14
       Case 5:19-cv-00071-FB Document 1 Filed 01/28/19 Page 2 of 14




                                                                  Food Stamps, which is
Assistance Program' (also referred to as SNAP), formerly known as

overseen by the Food & Nutrition Service ("FNS") of the United States Department
                                                                                            ofAgriculture

("USDA").

              Accordingly, Stanly's accepts EBT payments and participates
                                                                          in the SNAP
       3.

program in order to better serve its customer base.
                                                                                           Letter
       4.      On July 26, 2018, the USDA, through the FNS, sent the Plaintiffs a Charging
                                                                                on the part of the
(Exhibit A hereto) pursuant to 7 C.F.R. §278.6, alleging a series of violations
                                                                                    listed by the
Plaintiffs in their acceptance of SNAP benefits from participants. The transactions
                                                                        2018.
Defendant in the Charging Letter occurred between January 2018 and June

        5.     As a result, the store lost a considerable portion of its gross revenue (including

 revenue derived from SNAP) and a substantial portion of its clientele.

        6.       Accordingly, the Plaintiffs filed an Administrative Review as permitted by 7 C.F.R.
                                                                                The Plaintiffs took issue
 §279, and presented arguments and evidence in support of their position.
                                                                               against them, but
 not only with the disqualification process and the inaccuracy of the evidence

 also with the comparative lack of direct evidence that any violations
                                                                       of SNAP retailer policies

 had occurred.

         7.      The Plaintiff submitted its brief in support of its appeal to the Administrative

  Review Division on or about November             2018. The Department has not responded, and with

                                                                            will be completed
  the pending government shutdown, it is not apparent when/if such response

  anytime in the immediate future.
                                                                                           which
        8.       This Complaint has been filed specifically pursuant to 7 U.S.C. §2023(17)
                                                                               the pendency of a
 in pertinent part permits this Court to enter a preliminary injunction during


                                                                                          District 20.
 'See USDA Publication of January 2018, Profile of SNAP Households: Texas Congressional

                                                Page 2 of 14
        Case 5:19-cv-00071-FB Document 1 Filed 01/28/19 Page 3 of 14




                                                                         (M.D. FL 2001)
review. See Lazaro vs. US. Department of Agriculture, 186 F.Supp2.d 1203
                                                                     administrative reviews.          id
discussing the entry of temporary injunctions during the pendency of

at 1206 to 1207.

JURISDICTION AND VENUE

                                                                                                       to
        9.         The Plaintiffs bring this action based upon their disqualification from eligibility
                                                                                             in 7 U.S.C.
participate in the Supplemental Nutrition Assistance Program, as codified by Congress

§ 2011   2036(c).
                                                                                             Plaintiffs
         10.       This Court has subject matter jurisdiction over the matters raised by the
                                                                               28 U.S.C. §1331
in this case pursuant to 7 U.S.C. §2023(17), and 7 C.F.R. §279.7. Furthermore,

 gives this Court original jurisdiction over civil actions arising under the laws
                                                                                  of the United States,

 for which the aforementioned statute and regulation qualify.

         11.       Venue is appropriate in this District pursuant to 7 C.F.R.279.7(a), 7 U.S.C.
                                                                         operated in San Antonio,
 §2023(13) and 28 U.S.C. § 1391(b) as Plaintiffs' business was owned and
                                                                          herein occurred in the
 Bexar County, Texas, and because the facts giving rise the circumstances

 Western District of Texas.

 PARTIES
                                                                                cl/b/a
             12.    The Plaintiff, GEVERS INVESTMENT, INC., a Texas Corporation
                                                                              Street, San
 STANLY'S ICE HOUSE, is a Texas corporation, and operates at 2403 E. Commerce
                                                                                collectively as
 Antonio, Texas 78203. Stanly's is referred to herein with the other Plaintiffs

  "Stanly's".

             13.     The Plaintiff, JAMAL SHADOUFI, an Individual, is a natural person, and a resident
                                                                                Plaintiffs as
  of San Antonio, Texas. Mr. Shadouh is referred to collectively with the other

  "Stanly' s" herein.


                                                  Page 3 of 14
       Case 5:19-cv-00071-FB Document 1 Filed 01/28/19 Page 4 of 14




       14.      The Defendant, the UNITED STATES OF AMERICA, acting through its agency,
                                                                            "USDA" or
the United States Department of Agriculture (hereinafter referred to as the
                                                                                 may be referred
"Department"), and its subservice, the Food and Nutrition Service. The Defendant

to herein as "the Government" or "the Department".

GENERAL ALLEGATIONS

        15.     SNAP is a government program operated pursuant to Title 7 United States Code,

Chapter 51, and codified more specifically as 7 U.S.C. §201 1-2036(c).

        16.     The general purpose of SNAP is to provide food benefits (formerly "food stamps")
                                                                           participants are
to program participants who meet certain financial need requirements. SNAP
                                                                                           the needs
awarded benefits (money) issued on a state-by-state basis in varying amounts based upon

of their household. These benefits are transmitted to, and utilized by the participant, through an

 Electronic Benefits Transfer (EBT) card, which conceptually functions similar to a debit card.

        17.      The benefits are to be used by the participant only for the purchase of food and

 other eligible items sold by approved SNAP retailer, such as Stanly's.

        18.      In turn, SNAP retailers are governed by the Defendant through 7 C.F.R. §278.6

 which in pertinent part permits the disqualification or suspension of retailers who violate SNAP

 regulations.

         19.     Significantly, SNAP violations on the part of retailers typically occur in two areas:

 (1) the sale of ineligible items to SNAP participants (using their EBT benefits), and (2) trafficking

 in SNAP benefits.

         20.     The term "trafficking" is defined at length by 7 C.F.R. §271.2, which states in

 pertinent part that trafficking is:

                  "(1) The buying, selling, stealing, or otherwise effecting an
                  exchange of SNAP benefits issued and accessed via Electronic
                  Benefit Transfer (EBT) cards, card numbers and personal

                                              Page 4 of 14
       Case 5:19-cv-00071-FB Document 1 Filed 01/28/19 Page 5 of 14




               identification numbers (PINs), or by manual voucher and signature,
               for cash or consideration other than eligible food, either directly,
               indirectly, in complicity or collusion with others, or acting alone;
               (2) The exchange of firearms, ammunition, explosives, or controlled
               substances, as defmed in section 802 of title 21, United States Code,
                for SNAP benefits;
                (3) Purchasing a product with SNAP benefits that has a container
                requiring a return deposit with the intent of obtaining cash by
                discarding the product and returning the container for the deposit
                amount, intentionally discarding the product, and intentionally
                returning the container for the deposit amount;
                (4) Purchasing a product with SNAP benefits with the intent of
                 obtaining cash or consideration other than eligible food by reselling
                the product, and subsequently intentionally reselling the product
                 purchased with SNAP benefits in exchange for cash or consideration
                 other than eligible food; or
                 (5) Intentionally purchasing products originally purchased with
                 SNAP benefits in exchange for cash or consideration other than
                 eligible food;
                 (6) Attempting to buy, sell, steal, or otherwise affect an exchange of
                 SNAP benefits issued and accessed via Electronic Benefit Transfer
                 (EBT) cards, card numbers and personal identification numbers
                 (PINs), or by manual voucher and signatures, for cash or
                 consideration other than eligible food, either directly, indirectly, in
                  complicity or collusion with others, or acting alone."

                See 7 C.F.R. §271.2 (2016)

        21.     While most of 7 C.F.R. §278.6 sets forth a graduated scale for punishment of SNAP

retailers for the sale of ineligible items, trafficking is treated more harshly. Specifically,
                                                                                               ifa retailer

is found to be trafficking in SNAP benefits, it (more specifically, the individual(s) who
                                                                                              has applied

                                                                                       and may
for SNAP participation) is permanently disqualified from participation in the program,
                                                                            violation. FNS
be issued a Transfer Civil Money Penalty ("Transfer CMP") of $11,000.00 per

also adds the retailer and its   oier(s)    and officer(s) to the federal database list of disqualified

persons without notice or opportunity to appeal or be heard.

         22.     In this matter the government maintains that there were two violations.

         23.     The Transfer CMP itself is not immediately assessed against the retailer, but instead

is held in abeyance until the retail store is sold (regardless   of the period of time intervening between

                                                PageS of 14
           Case 5:19-cv-00071-FB Document 1 Filed 01/28/19 Page 6 of 14




                                                                                                                were
the permanent disqualification and the sale), and then assessed against the individual(s) who

the applicants on behalf of the store.

          24.       Such are the circumstances of this case. The Plaintiffs have been permanently
                                                                                                             fine.
disqualified by the Defendant, resulting in damage to the Plaintiffs and a potential future

Emois & OMIssioNs ON TUE PART OF THE DEFENDANT
           25.      In the instant case, the Plaintiffs did not engage in trafficking in SNAP benefits,

and have defended against the allegations accordingly.

           26.         The Defendant lacks any direct evidence (eye-witness accounts, receipts, or the

 like) that trafficking occurred.

           27.         Instead, the Defendant based its disqualification upon data analysis, which is

 circumstantial by definition: evidence from which more than one logical conclusion can be

 reached.2


            28.        Each of the 271 transactions set forth in the Charging Letter were categorized and

 selected by the Defendant's ALERT System computer program, which identifies specific

 transaction types, including two of which are addressed herein:

                  a. "Multiple transactions were made from the accounts                        of individual SNAP

                       households within a set time period"; and

                  b. "Excessively Large" purchase transactions made from recipient accounts.

            29.         The Department does not have any statistical studies, data analysis, or supporting

  evidence to show that either of the two of those categories to the SNAP violation of "trafficking."

  In fact, the Defendants' Rule 30(b)(6) witness, Mr. Douglas Wilson, has previously testified on


  2
      This reference   is   drawn from ChiefCounsel Advisory, IRS   CCA 200912021, though it is perhaps the best succinct
  defmition of the term.



                                                         Page 6 of 14
        Case 5:19-cv-00071-FB Document 1 Filed 01/28/19 Page 7 of 14




                                                                            and not in-and-of-
multiple occasions that those transaction categories are merely suspicious,

themselves, indicative of trafficking.3

                                                                                                          the most
        30.      Furthennore, Mr. Wilson, as the Government's Rule 30(b)(6) witness with
                                                                                               cannot distinguish
knowledge of the ALERT system, indicated that the categories and transactions

between different SNAP violation types (such as trafficking, issuance
                                                                      of credit, and sale of

ineligible items).

                 There is no statistically meaningful correlation between the two
                                                                                  transaction
        31.

categories and the act of "trafficking."
                                                                                         FNS'
         32.     Despite this, cases using the ALERT system's categories are referred to

 Investigative Analysis Branch (JAB) for investigation and prosecution.

         33.      This instant matter was just such a case, referred to JAB Section Chief Mr. Fredrick
                                                                          Chief that issued the
 Conn's division for evaluation and prosecution. Mr. Conn was the Section

 permanent disqualification in this case.
                                                                                                    case
         34.      This process is not an impartial one, nor is it unbiased. As a rule, every single

 referred to the JAB for data analysis is charged with trafficking in SNAP benefits.

          35.      Of the thousands of cases handled every year, the JAB makes a funding of

 trafficking in nearly all (between 95% and 100% depending upon the section)
                                                                             of the cases. There

  is no impartiality in this process. It is an assembly line.
                                                                                             its position
          36.      The Defendant, in this case did little in way of investigation to support
                                                                              in mind that as of this
  that trafficking was more likely than not the cause of trafficking. Keeping
                                                                         is not an exhaustive                   list of
  filing, the Plaintiffs have never seen the Administrative Record (this


                                                                              reviews pertaining to trafficking and data
  3Mr. Wilson's Deposition transcripts are the result of other Judicial SNAP
                                                                               and present as necessary to this Court.
  analysis. The PlaintiflE will separately produce them to the Defendant,
  However, attachment to this Complaint would be unnecesswy and       redundant.

                                                      Page 7 of 14
         Case 5:19-cv-00071-FB Document 1 Filed 01/28/19 Page 8 of 14




the failures on the party of the Defendant's data analysis):

                  a. The Defendant did not interview the households engaged
                                                                            in the transactions,

                      despite having the ability to do so;
                                                                                     stores that
                  b. The Defendant continued to rely upon data comparison with other

                       differ materially in business for a variety of reasons; and
                                                                             shopping and
                  c. The Defendant did not conduct any research on household

                       spending habits, specifically with the effect on participants' store loyalty, item

                       selection, purchase transaction frequency and transaction sizes.
                                                                                                burden
          37.      At the initial stages of the Administrative Decision, it is the Government's
                                                                         not that trafficking had
 to prove by a preponderance of the evidence that it is more likely than

 occurred.4

                                                                                          that
          38.      The Government did not (and does not) have sufficient evidence to meet
                                                                                review, the burden does
 burden, or to link the transactions to trafficking. For purposes of a judicial

 switch to the Plaintiff (though it has not gotten that far yet) and for purposes
                                                                                  of this matter, the

 Plaintiff does bear the burden of proof.

 PLAINTIFFS' ALLEGATIONS

                                                                                                in this
           39.      The Plaintiffs do not have access to the Administrative Record. At no point
                                                                                     the Charge Letter and the
  process have the Plaintiffs been given access to any records (aside from

  Initial Disqualification Letter) relied upon by the Department in its
                                                                        analysis.5



                    Furthermore, there have been no decisions made by Administrative Law
                                                                                         Judges,
           40.
                                                                                             weigh the evidence
  Department Attorneys or other legal4rained individuals who could adequately

   before the Department during the administrative process to date.


   40n Judicial Appeal, the burden rests with the Plaintiffs.
                                                                        that are almost entirely redacted.
   5FOIA requests can be and have been made, but they produce documents
                                                       Page 8 of 14
        Case 5:19-cv-00071-FB Document 1 Filed 01/28/19 Page 9 of 14




       41.         What little Due Process actually exist in this process is borne out only here, at the

Judicial Review stage of the case.

       42.         The Plaintiffs transactions were bonafide purchases of food items, in exchange for

SNAP benefits as the system was intended, albeit not necessarily with the timing
                                                                                 or amounts

preferred by the Department.

        43.        However, the shopping habits of SNAP participants in the store are consistent with

the transactions listed, and the Plaintiffs anticipate such testimony from these households.

        44.        The Plaintiffs' explanations for the transactions, as set forth in their Administrative

Brief, are consistent with the actual shopping habits and trends that occur in the store.

        45.         In any case, the Store was not at any point in time, engaged in trafficking SNAP

 benefits.

 CoUNT I: REQUEST FOR TEMPoRARY INJUNCTION

         46.        The Plaintiffs incorporate and restate each and every paragraph set forth above as

 though fully set forth herein.

         47.        The Plaintiffs, pursuant to 7 U.S.C. §2023(17), seek only the entry ofan injunction

 against the Deftndant as contemplated and utilized in the Lazaro, supra.

         48.        The Plaintiffs have fully participated in the administrative action to this point, but

 are left at the whim of the Defendant as to when the final decision will be made          a circumstance

                                                                                        how
 complicated by the present Government shutdown. There are no regulations pertaining to

 long the Department can wait to issue a decision, and the undersigned counsel is aware of a number

 of cases in which the delay between issuance of the appellant's final brief and the agency's decision

  has been half-a-year or longer.

             49.     However, the Plaintiffs' business is in such dire straights that it will not survive


                                                  Page 9 of 14
       Case 5:19-cv-00071-FB Document 1 Filed 01/28/19 Page 10 of 14




such a delay   rendering any result (positive or otherwise) as moot and irrelevant and otherwise

defeating the purpose of the administrative and judicial review.

       50.     As such, this injunction is sought only through the term of the Administrative

Review.

        51.    Under the analysis outlined by Congress in 7 U.S.C. §2023(17), the Plaintiffs bear

the burden of showing: (1) a likelihood of prevailing; and (2) irreparable harm. To this end, the

Plaintiffs assert the following:

                a. Likelihood of Prevailing:

                        i. The Government's allegations are based entirely upon circumstantial

                            data analysis. This is outlined in the Charge Letter attached hereto as

                            Exhibit A.

                        ii. The Government does not disclose the administrative record to the

                            Plaintiff at any point during the administrative proceedings. However,

                            upon information and belief, the Plaintiffs assert that the Government

                            compared its SNAP transactions to those of the other similarly situated

                            SNAP retailers immediately around it.

                       iii. To this end, the Government has detennined that two transaction

                            patterns indicate (to them) that trafficking is occurring: (1) too many

                            transactions made within a set time period; and (2) "excessively large"

                            transactions have been occurring at the store.

                        iv. There are no regulations restricting the frequency in which the

                             transactions can occur, nor are there regulations restricting the size of

                             the transactions.



                                                 Page 10 of 14
Case 5:19-cv-00071-FB Document 1 Filed 01/28/19 Page 11 of 14




                                                               retailer to process any
           v. Quite the opposite, 7 C.F.R. §278.2 requires the
                                                                            accept in cash.
               transaction (for eligible food) that he/she would normally
                                                                      control over
           vi. Accordingly, the SNAP retailer doesn't have meaningful
                                                                       would arise
               what transactions he/she runs as very few circumstances

               where he/she would decline a cash sale for inventory/merchandise.
                                                                           further in
          vii. Too Many Transactions in a set time: This will be explained
                                                                                 However,
               a correlating Motion that will be filed separately hereunder.
                                                                       came about:
               the following (brief) explanations are how the patterns

                    1.    Transaction Receipts: The Plaintiffs have nearly copies
                                                                                  of all of

                          the transaction receipts (which will be attached to the motion).

                          These receipts show that the transactions were legitimate
                                                                                 for
                          purchases of eligible items, and not falsely generated

                          purposes of trafficking.
                                                                      access to
                    2. Co-Shopping: Many SNAP households have limited

                          transportation, so they shop in groups and often with multiple

                           adults. in these cases, households will portion their benefits
                                                                                 for
                           amongst the adults, and conduct separate transactions

                           accounting purposes       thus producing more purchases than

                           anticipated in shorter times.

                     3.    Sulemental Shopping       Trips:   The Plaintiff's customers will

                           occasionally make purchases, and because of convenience,

                           determine that they need to return to the store to purchase more

                            items.



                                     Page 11 of 14
Case 5:19-cv-00071-FB Document 1 Filed 01/28/19 Page 12 of 14




                  4. Habitual Shoiers: Other SNAP participant customers frequent

                        the store because of comfort, loyalty or habit. These customers

                        will make purchases at Stanley's because it isn't nearly the

                        hassle that is involved in bigger stores. Accordingly, they work

                        Stanley's into their regular (sometimes daily) shopping routines,

                        resulting in more transactions.

          viii. "Excessively Large" Purchases

                   1.    Transaction Receipts: The largest purchase the Defendant cites

                         as "excessively large" is $79.00.     The designation of these

                         transactions is essentially arbitrary, but the Plaintiff has

                         possession of a number of transaction receipts from these

                         purchases, showing the participants buying a number of eligible

                         items for totals that the Department qualifies as "excessively

                         large." The receipts show that legitimate purchases can happen

                         in those amounts.

                    2. The Departments' Inventory: The Department conducted an

                         inventory of the Plaintiffs' prior to the issuance of the Charge

                          Letter. This inventory indicates that the Plaintiff's store has

                          sufficient inventory to satisfy purchases in the amount of $79.00,

                          if not far more.
                    3. Co-Shopping Strikes Again: As mentioned above, some
                                                                           SNAP

                          households shop together with multiple adults attending and

                          selecting items. These participants do not always separate their



                                   Page 12 of 14
Case 5:19-cv-00071-FB Document 1 Filed 01/28/19 Page 13 of 14




                        purchases, and when they are made in combination, it logically

                        causes the transactions to grow in size.
                                                                             and
                    4. Convenience: The SNAP participants value convenience,
                                                                              for
                        Stanley's provides that. So, purchases which are made

                        convenience and snack food often occur at Stanley's. A review

                        of the receipts shows that even the $70+ transactions are rife

                        with launchables, chips, soda, jerkey and candies/cookies.
                                                                 were based, are
           ix. The purchases upon which the transaction patterns
                                                                         Therefore, the
                  legitimate purchases, as demonstrated by the receipts.

                  Plaintiffs have a likelihood of prevailing, as the Defendant's
                                                                                 evidence
                  circumstantial evidence is trumped by the direct documentary

                  from the store.

      b. Irreparable Harm:
                                                                                        the
             i.   Stanley's is about to go out of business. The store relied heavily on

                  SNAP sales to keep its numbers in the black, and often ran
                                                                             on a net

                  monthly profit of less than ten thousand (set against gross sales
                                                                                      of more

                   than $100,000.00/month).

             ii. Of the sales, Stanley's EBT transactions accounted
                                                                    for between $6,000

                   and $8,600 of their monthly sales.         EBT participants ineligible

                   purchases (purchases made with debit, cash or credit including
                                                                                    gasoline,

                   tobacco, alcohol, miscellaneous items) amounted to at least
                                                                               another

                   $3,000 to $5,000.
                                                                                 taken more
             iii. Stanley's lost it's EBT in August of 2018 and has thereafter



                                    Page 13 of 14
     Case 5:19-cv-00071-FB Document 1 Filed 01/28/19 Page 14 of 14




                        than $10,000 in losses every month since then.
                                                                                               per
                    iv. The store lacks the ability to survive much longer taking $10,000.00

                        month losses.

                     v. Two employees have already been let go, and the store has proverbially

                         tightened the belt to the last hole.

                     vi. Without entry of the injunction, the store will go out of business,
                                                                                             and

                                                                                         the
                         when it is eventually exonerated, the Government will have cost

                         company its very existence.

                    vii. Such loss can only be termed "irreparable."

       WHEREFORE, the Plaintiffs, GEVERS INVESTMENT, iNC., a Texas
                                                                   Corporation cl/b/a

                                                                   ask this Court to
STANLY'S ICE HOUSE, and JAMAL SHADOUH, an Individual, respectfully
                                                                                      SNAP retail
enter a temporary injunction against the Defendant so as to reinstate the Plaintiff's

license during the pendency of the Administrative Review


Dated: January 2   sT2oi9


                                              ANDRE,'           .   TAP. ESQ.
                                              Metropdlit4'h4w Group, PLLC
                                              Florida Bar Its4.: p8001
                                              1971 W. Lt$nLd4n Rd., #326
                                              Brandon, F1orid 33511
                                              Telephone: 813-228-0658
                                              Facsimile: 813-330-3129
                                              Email: AndrewMetropolitan.Legal
                                               Pro Hac Vice Applicant




                                             Page 14 of 14
